The Supreme Court affirmed the judgment of the Common Pleas on February 2nd, 1885, in the following opinion:
Per Curiam.
Judgment was entered against the plaintiff in error on demurrer to his answer,' and we think rightly. The answer contains no averment that either the constitution or by-laws specify expulsion of a member for a violation of a by-law. The fact that a member pledges himself to submit a cause of dispute to the committee, and abide by the decision thereof, and disregards his pledge, does not justify his expulsion, in the absence of an express provision making expulsion the penalty. Such a penalty pan not be inflicted without some express and specific authority therefor being shown.
Judgment affirmed.